EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors RehabCare Group, Inc: We consent to the incorporation by reference in the registration statement Nos. 333-160574, 333-162406, We consent to the incorporation by reference in the registration statement Nos.333-160574, 333-162406, and 333-163074 on FormS-3 and Nos.33-67944, 33-82106, 33-82048, 333-11311, 333-120005, and 333-138628 on FormS-8 of RehabCare Group, Inc. (theCompany) of our report dated February28, 2011, with respect to the consolidated balance sheets of the Company as of December31, 2010 and 2009, and the related consolidated statements of earnings, comprehensive income, changes in equity, and cash flows for each of the years in the three-year period ended December31, 2010, and the effectiveness of internal control over financial reporting as of December31, 2010, which report appears in the December31, 2010 annual report on Form10-K of the Company. Our report refers to the adoption of FASB Financial Accounting Standard No.141(R), Business Combinations (included in FASB ASC Topic805, Business Combinations), effective January1, 2009. /s/ KPMG LLP St. Louis, Missouri February28, 2011
